     USDC IN/ND case 2:19-cv-00472-MGG document 14 filed 07/08/20 page 1 of 3


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                      HAMMOND DIVISION

    SEAN T. M. 1,

                    Plaintiff,

                           v.                                 CASE NO. 2:19-CV-472-MGG

    COMMISSIONER OF SOCIAL
    SECURITY,

                    Defendant.

                                      OPINION AND ORDER

         Pending before the Court is Defendant Commissioner of Social Security’s (“the

Commissioner’s”) Motion to Dismiss filed on June 5, 2020. The Commissioner invokes

Fed. R. Civ. P. 12(b)(1) 2 and argues that dismissal is proper because Plaintiff, Sean T. M.

(“Mr. M”), proceeding pro se, has not exhausted his administrative remedies leaving this

Court without subject matter jurisdiction. This Court may enter a ruling in this matter

based on parties’ consent pursuant to 28 U.S.C. § 636(c)(1); 42 U.S.C. § 405(g). [DE 9].

         “A party must file any response brief to a motion under Fed. R. Civ. P. 12(b) . . .

within 21 days after the motion is served unless that party is entitled to and first files an

amended pleading as a matter of course under Fed. R. Civ. P. 15(a)(1).” N.D. Ind. L.R. 7-

1(d)(2). Failure to file a response within the time prescribed may subject the motion to



1To protect privacy interests, and consistent with the recommendation of the Judicial Conference, the
Court refers to the plaintiff by first name, middle initial, and last initial only.

2 The Court assumes that the Commissioner’s reference to Fed. R. Civ. P. 12(c)(1) in his motion to dismiss
is an inadvertent typographical error because he develops arguments in support of Fed. R. Civ. P. 12(b)(1)
in his accompanying memorandum of law in support. [Compare DE 12, with DE 13].
  USDC IN/ND case 2:19-cv-00472-MGG document 14 filed 07/08/20 page 2 of 3


summary ruling. N.D. Ind. L.R. 7-1(d)(5). As of this date, Mr. M has neither responded

to the Commissioner’s motion nor provided any explanation for the inaction.

Consequently, this Court can only assume that the Commissioner’s motion is

unopposed.

       Additionally, the Court lacks subject matter jurisdiction over Mr. M’s complaint

because he failed to exhaust his administrative remedies related to his Title II Disability

Insurance Benefits (“DIB”) and Title XVI Supplemental Security Income (“SSI”) claims.

The Commissioner supports this conclusion with an affidavit from Dexter Potts, Acting

Chief of Court Case Preparation and Review Branch 3 of the Office of Appellate

Operations, Social Security Administration, who avers that Mr. M did not appear for a

hearing before an ALJ scheduled for May 8, 2020, regarding his DIB and SSI claims. [DE

12-1]. As a result, Mr. M has not completed the four-step administrative review process

necessary to obtain a judicially reviewable final decision of the Commissioner. See 42

U.S.C. § 405(g); 20 C.F.R. §§ 404.900(a), 416.1400(a). Therefore, Mr. M filed his complaint

in this case on December 10, 2019, without having exhausted his administrative

remedies as required to establish subject matter jurisdiction to review the final decision

of the Commissioner. See Washginton v. Comm’r of Soc. Sec., Civil No. 1:09cv262, 2010 WL

404433, at *3 (N.D. Ind. Jan. 26, 2010) (citing Heckler v. Ringer, 466 U.S. 602, 618–19

(1984)).

       Lacking subject matter jurisdiction, the Court GRANTS the Commissioner’s

Motion to Dismiss. [DE 13].



                                              2
USDC IN/ND case 2:19-cv-00472-MGG document 14 filed 07/08/20 page 3 of 3


   SO ORDERED this 8th day of July 2020.


                                           s/Michael G. Gotsch, Sr.
                                           Michael G. Gotsch, Sr.
                                           United States Magistrate Judge




                                    3
